UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4112



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROCKEY LEE MULLINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:02-cr-00079)


Submitted:   September 6, 2006        Decided:   September 28, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Megan J. Schueler, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.     Charles T.
Miller, United States Attorney, Monica L. Dillon, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rockey Lee Mullins appeals the district court’s judgment

revoking his supervised release and sentencing him to thirty-six

months in prison. On appeal, Mullins acknowledges that some period

of incarceration was warranted due to his repeated failures to

abide by the terms of his supervised release, but he contends his

sentence to the statutory maximum term is unreasonable because it

does not further the purposes of supervised release.         We affirm.

            We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable. See United States v. Crudup, __ F.3d

__, 2006 WL 2243586, at *5 (4th Cir. Aug. 7, 2006).      In making this

determination, we first consider whether a sentence is procedurally

or substantively unreasonable, and if so, whether it is “plainly”

so.   Id.    While the district court must consider the Chapter 7

policy   statements   and   the   statutory   requirements   and   factors

applicable to revocation sentences under 18 U.S.C. §§ 3553(a), 3583

(2000), the court ultimately has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.    Crudup, 2006 WL 2243586, at *4.

            Mullins contends his sentence is unreasonable because it

is too severe and will not facilitate his transition back into the

community after his prison term.           He further suggests that he

adjusted well to supervision and his violations involved his


                                   - 2 -
struggle to obtain substance abuse and mental health treatment.

However, the district court gave Mullins more than one chance to

obtain such treatment at a private facility and to comply with his

supervised release conditions, but he repeatedly failed to do so.

In   imposing   its   sentence,   the   district   court   considered   the

relevant factors and reasonably determined that no further period

of supervised release was appropriate.

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -